IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2054 Disciplinary Docket No. 3
                                          :
LYNN MARIETTA NICHOLS                     :   No. 49 DB 2014
                                          :
                                          :   Attorney Registration No. 64598
                                          :
                                          :   (Philadelphia)
PETITION FOR REINSTATEMENT

                                       ORDER

PER CURIAM
       AND NOW, this 15th day November, 2018, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).